*620SENTENCIA
Vistos los planteamientos de las partes y las disposicio-nes de ley pertinentes, el Tribunal concluye que la Comi-sión Estatal para Ventilar Querellas Municipales erró al decretar nulo el Reglamento para la Administración del Plan de Acción Correctiva Núm. 26, Oficina del Contralor, 1ro de noviembre de 1990 y, por ende, era admisible la prueba documental (anejos a informes complementarios del Plan de Acción Correctiva).

Se revoca la resolución de la referida comisión y se or-dena la devolución del expediente para la continuación ante dicho organismo de los trámites correspondientes compatibles con lo aquí resuelto.

Lo pronunció, manda el Tribunal y certifica el señor Se-cretario del Tribunal Supremo. El Juez Asociado Señor Ne-grón García emitió una opinión concurrente, a la cual se unieron el Juez Presidente Señor Andréu García y el Juez Asociado Señor Hernández Denton. El Juez Asociado Se-ñor Fuster Berlingeri emitió una opinión concurrente, a la cual se unió la Juez Asociada Señora Naveira de Rodón. El Juez Asociado Señor Rebollo López emitió una opinión disidente. El Juez Asociado Señor Corrada Del Río no intervino.
(Fdo.) Francisco R. Agrait Liado

Secretario del Tribunal Supremo

*621— O —